Title: To James Madison from James Kennedy, Jr, 1 October 1806
From: Kennedy, James, Jr
To: Madison, James



Sir,
Alexandria 1st. October 1806

Having understood that Mr. Colin Easton of Springfield, New Jersey, formerly a resident in this place, is desirous of obtaining the appointment of Consul for the Island of St. Croix, We take the liberty of adding this testimony of our good wishes for the Success of his application, being of opinion that his Character for integrity and Capability qualifies him to discharge the trust, if reposed in him, with fidelity and ability.  We have the honor to be with high respect Sir Your Mo Obed Sts.
Jas. Kennedy JrJohn & Thos Vowell.Wm. WilsonJames PattonThs Wm KellyWm HudgsonJ Swift.R Veitch & CoJohn RamsayJohn DunlapJas. SandersonWm: Jas: Hall 







